United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1630
                        ___________________________

                                 JoAnne S. Wilson

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

          Nancy A. Berryhill, Acting Commissioner of Social Security

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: December 18, 2017
                           Filed: December 21, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      JoAnne S. Wilson filed a complaint in the district court challenging adverse
decisions on her 2006 applications for disability insurance benefits and disabled
widow’s benefits. The district court1 reversed and remanded, under sentence four of
42 U.S.C. § 405(g), for further development of the record, and Wilson appeals. We
find no abuse of discretion in the district court’s resolution of the issues Wilson raised
below. See Higgins v. Apfel, 222 F.3d 504, 505 (8th Cir. 2000) (standard of review);
see also Forney v. Apfel, 524 U.S. 266, 271 (1998) (where claimant sought a reversal
of denial of benefits and district court instead remanded under sentence four for
further proceedings, claimant could appeal district court decision insofar as it denied
her all relief she sought). Accordingly, we affirm. See 8th Cir. R. 47B.2
                        ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri, adopting the report and recommendations of the
Honorable Abbie Crites-Leoni, United States Magistrate Judge for the Eastern
District of Missouri.
      2
       We note the record reflects multiple errors on the Social Security
Administration’s part in the handling of the applications at issue here, as well as in
the handling of Wilson’s prior applications. In light of this, we encourage the
Commissioner to take appropriate measures to expedite the proceedings on remand.

                                           -2-